DETAILED ACTION
This office action is made final. Claims 1-2, 4, and 6 are pending. The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Applicant’s amendment date 02/16/2021, amended claims 1 and 4 and canceled claim 3. 
Response to Amendment
The previously pending rejection to claims 1-4 and 6, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 02/16/2021 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. 

Response to Arguments under 35 USC 101:
Applicant argues that "Claim 1 includes additional limitations that reflect an improvement in a technical field, the claim integrates the judicial exception into a practical application and thus imposes meaningful limitations on the judicial exception.” Examiner respectively disagrees.

As discussed below, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, is the recitations of “requiring that the at least one candidate reports to a monitored site and requests to view the performance record; are carried out by the computer,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Applicant argues that "claim 1 includes as a whole amounts to significantly more than the judicial exception itself, and so should be considered patent eligible under Step 2B for at least this reason.” Examiner respectively disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. 
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, is the recitations of “reviewing the at least one of the video recording and the audio recording of the at least one candidate by the panel of assessors on the secured server software executing on the computer to determine if there is a significant error of the performance rating; determining that there is the significant error of the are carried out by the computer,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, 4, and 6 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the 
Independent claim 1, the claims, when “taken as a whole,” are directed to the abstract idea of recording a plurality of performances of candidates performing assessment exercises of an examination, thereby producing a performance record of each candidate, wherein the performance record comprises at least one of a video recording and an audio recording of the candidate’s performance, wherein the performance records; displaying to at least one candidate a performance rating of the examination and an opportunity to view the at least one of the video recording and the audio recording of the performance record; calculate a low range of scores, a middle range of scores, and a high range of scores for the plurality of performances of candidates performing assessment exercises of the examination, wherein each range of score is a function of said performance ratings; displaying a request option to the at least one candidate for the second review of the candidate’s performance record; requiring that the at least one candidate reports to a monitored site and requests to view the performance record; logging an administrator to show the at least one candidate the performance record at the monitored site; and requests to view the performance record accepting a request from the at least one candidate for the second review of the candidate’s performance record, and thereby convening a panel of assessors to perform the second review; training the panel of assessors to perform the second 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to mathematical calculations and certain methods of organizing human activity managing personal behavior or relationships or interactions between people (including social 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a video recorder, an audio recorder, a database and accessible by a secure server via software executing on a computer, and displaying in claim 1.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular 
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. 
Moreover, Claim 1 is generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claims 1-2, 4, and 6 implying performing the second review of the candidate's performance record to produce a second review decision is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1-2, 4, and 6 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2, 4, and 6 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea.  These elements include a video recorder, an audio recorder, a database and accessible by a secure server via software executing on a computer, and displaying. 
Examiner asserts that a video recorder, an audio recorder, a database and accessible by a secure server via software executing on a computer, and displaying because it is a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic 
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.1
The use of generic computer elements, like a computer or displaying (i.e. user interface), do not transform an otherwise abstract idea into patent-eligible subject matter. 
In addition, page 17, lines 10-28, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  
The computing elements with a computer is recited at high level of generality (i.e. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.2
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claims 2, 4, and 6 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art references teach the limitations of the 3 If audio is included in the virtual record, then the computer terminal must have an audio player and a sound card, both of which are well known in the art. If video is included in the virtual record, the telephone must include a viewer space, such as a video screen. This is a structure and a feature well known in the art (see Weiner, Col 3 lines 32-37). Further, the external databases are already established and well known in the art, and include, for example, commercial databases (see Weiner, Col 6 lines 10-12).4 Thus, the use of records are stored on a database and accessible by a secure server, as recognized in art, which predate Applicant’s invention. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
2/27/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (page 17, lines 10-28). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting/displaying, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        2 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        3 Heredia et al. (US Pat No 7,065,287 A1)
        4 Weiner et al. (US Pat No 6,912,544 A1) & Ota et al. (US Pat No 7,546,283 A1)